Citation Nr: 0803772	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  06-24 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the left hip, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from September 1962 to 
September 1966, with subsequent service in the Air Force 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

The veteran and his wife testified before the undersigned 
Veterans Law Judge at the RO in September 2007.  A transcript 
of the hearing has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his August 2006 substantive appeal, the veteran maintained 
that his disabilities had worsened.  Additionally, in 
September 2007 he testified that his left hip and knee 
disabilities were becoming worse.  He also asserted that the 
disabilities had caused him to lose significant time from 
work, and that he had been forced to take leave without pay 
because he had no more paid leave.  The Board notes that the 
most recent VA examination was conducted in June 2005.  The 
medical evidence since that date consists of VA outpatient 
records which do not provide a complete picture of the 
severity of the veteran's left hip and knee disabilities.  In 
essence, it is unclear whether the disabilities have become 
objectively worse since the June 2005 examination.  As such, 
the Board has concluded that a current examination is 
necessary.

The Board also notes that the June 2005 examiner identified 
extension of the veteran's left knee limited to 10 degrees.  
However, subsequent VA outpatient treatment records do not 
show such limitation.  Rather, an August 2006 record reflects 
extension to zero degrees.  The VA examiner should be asked 
to clarify whether the veteran's left knee disability is 
manifested by any limitation of extension.

Finally, the Board observes that at his September 2007 
hearing, the veteran reported that he had undergone a 
complete X-ray examination of his left knee at a VA 
outpatient clinic approximately six months previously.  Any 
outstanding VA treatment records should be obtained and 
associated with the record.

In light of the above discussion, the Board has concluded 
that additional development is necessary in this case.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records for the period from October 
2006 to the present and associate them 
with the claims folder.

2.  Upon completion of the above, 
schedule the veteran for a VA examination 
to determine the nature and extent of his 
service-connected left hip and knee 
disabilities.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case. 

The examiner should describe all 
symptomatology due to the veteran's 
service-connected left hip and knee 
disabilities.  

With respect to the veteran's left knee, 
the examiner should specifically indicate 
whether there the disability is 
manifested by subluxation or lateral 
instability, and if so, should 
characterize it as slight, moderate, or 
severe.  

The existence of any ankylosis of the 
veteran's left hip and knee should also 
be identified.  

In reporting the results of range of 
motion testing of the veteran's left knee 
and hip in degrees, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  To the 
extent possible, the functional 
impairment due to incoordination, 
weakened movement and excess fatigability 
should be assessed in terms of additional 
degrees of limitation of motion.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

3.  The RO should review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  When the above development has been 
completed, readjudicate the issues on 
appeal.  If the benefits sought on appeal 
remain denied, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



